957 F.2d 912
294 U.S.App.D.C. 163
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.
UNITED MINE WORKERS OF AMERICA 1950 BENEFIT PLAN AND TRUST,et al., Appellantsv.BITUMINOUS COAL OPERATORS' ASSOCIATION, INC.UNITED MINE WORKERS OF AMERICA 1974 BENEFIT PLAN AND TRUST,et al., Appellantsv.BITUMINOUS COAL OPERATORS' ASSOCIATION, INC.

Nos. 92-7004, 92-7005.
United States Court of Appeals, District of Columbia Circuit.
March 16, 1992.
Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and BUCKLEY, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of appellants' motion for an injunction pending appeal or, in alternative, for summary reversal, the opposition thereto and the reply;  and appellants' motion for an expedited appeal, the opposition thereto and the reply, it is


2
ORDERED that the motion for summary reversal be granted and the case be remanded for further proceedings.   The district court erred by summarily denying appellants' request for a preliminary injunction without assessing, in a manner we can intelligently review, appellants' allegations of (1) likelihood of success on the merits and (2) irreparable harm.   On remand, the court is instructed to evaluate appellants' motion, and to furnish a reasoned account of its decision, according to the four factors outlined in  Washington Area Transit Commission v. Holiday Tours, Inc., 559 F.2d 841, 843 (D.C.Cir.1977).   It is


3
FURTHER ORDERED that the remaining motions be dismissed as moot.


4
The Clerk is directed to issue forthwith a certified copy of this order to the district court in lieu of formal mandate.